731 N.W.2d 703 (2007)
ATTORNEY GENERAL, Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Consumers Energy Company, Ada Cogeneration Limited Partnership, Cadillac Renewable Energy, LLC, Genesee Power Station, LP, Grayling Generating Station, LP, Hillman Power Company, LLC, Tes Filer City Station, LP, Viking Energy of Lincoln, Inc., Viking Energy of McBain, Inc., and Mackinaw Power, LLC, Appellees.
Docket No. 132829. COA No. 261027.
Supreme Court of Michigan.
May 30, 2007.
*704 On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.